Citation Nr: 1701152	
Decision Date: 01/17/17    Archive Date: 01/27/17

DOCKET NO.  12-15 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to an increased rating for coronary artery disease, currently evaluated as 10 percent disabling.  

2.  Entitlement to an initial compensable rating for left eye cataract.

3.  Entitlement to a total disability rating based on individual unemployability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran and Nurse


ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1966 to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  

A February 2011 rating decision granted service connection for coronary artery disease with an evaluation of 60 percent effective February 10, 2005 and an evaluation of 10 percent from December 14, 2009.   The rating decision also granted TDIU from February 10, 2005 to December 14, 2009.   

A March 2011 rating decision granted service connection for left eye cataract and assigned a noncompensable rating.   

In October 2012, the Veteran testified before a Decision Review Officer (DRO) at the RO.  A transcript of the hearing is associated with the claims file. 

The Veteran also testified before the undersigned Veterans Law Judge at a Travel Board hearing in July 2016.  A transcript of the hearing has been associated with the Veteran's claims file.  The undersigned left the record open for 30 days to allow the Veteran to submit additional evidence.  In July 2016, the Veteran submitted additional evidence with a waiver of the Veteran's right to have additional evidence initially considered by the RO.  Accordingly, the Board may consider the new evidence in the first instance.  See 38 C.F.R. § 20.1304 (2016).
   
The issues of entitlement to an increased rating for coronary artery disease and a totally disability rating based on individual unemployability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Apart from the period between mid-August 2014 and mid-September 2014 when the Veteran's visual acuity was 20/70 in the left eye, his best corrected distance visual acuity for the left eye most closely approximated 20/40.    


CONCLUSIONS OF LAW

1.  The criteria for a compensable 10 percent disability rating for left eye cataract from August 6, 2014 to September 18, 2014 are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.383, 4.75, 4.76, 4.79, DC 6027, 6029, 6066 (2016).

2.  Prior to August 6, 2014 and after September 18, 2014, the criteria for a compensable disability rating for left eye cataract are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.383, 4.75, 4.76, 4.79, DC 6027, 6029, 6066 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

 Duties to Notify and Assist 

The Veteran's Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  

Regarding the Veteran's TDIU claim, March 2005, June 2010, and February 2012 letters provided complaint notice.  

With respect to the Veteran's increased rating claims, as the February and March 2011 rating decisions on appeal granted service connection for left eye cataract and coronary artery disease, statutory notice had served its purpose and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

A May 2012 statement of the case (SOC) set out the "downstream" issue of a higher rating and it was readjudicated.  The Veteran and his representative had an opportunity to respond.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) ("where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").

Regarding the duty to assist, all relevant evidence necessary for an equitable resolution of the issue decided has been identified and obtained, to the extent possible.  The evidence of record includes service treatment records, reports of VA examinations, VA treatment records, private treatment records, and the Veteran's own lay statements.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  Therefore, the Board finds that VA has satisfied its duty to assist in this regard.

The Veteran was afforded VA examinations in November 2010 and June 2013.  The Board finds these examinations adequate because, as will be shown below, they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and describes the claimed disabilities in sufficient detail to allow the Board to make a fully informed determination.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (noting that VA must provide an examination that is adequate for rating purposes).  

Finally, the Veteran testified during a Board hearing in July 2016, at which time the undersigned explained the issues on appeal, asked questions focused on the elements necessary to substantiate the claims, and sought to identify any further development that was required.  These actions satisfied the Veterans Law Judge's duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  Neither the Veteran nor his representative has contended, and the evidence does not otherwise show, that the undersigned failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

General Legal Principles

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The assignment of a particular Diagnostic Code depends wholly on the facts of the particular case.  Butts v. Brown, 5 Vet. App. 532, 538 (1993). 

The Veteran is presumed to be seeking the maximum possible evaluation.  AB v. Brown, 6 Vet. App. 35 (1993).  When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  

Impairment of vision under title 38 C.F.R. may include an examination of the visual acuity (§ 4.75), field of vision (§ 4.76) and muscle function (§ 4.77).  The regulations direct that evaluation of visual impairment is to be rated based on the consideration of three factors: (1) impairment of visual acuity (excluding developmental errors of refraction), (2) visual field, and (3) muscle function. 
38 C.F.R. § 4.75(a) (2016).  However, examinations of visual fields or muscle function will be conducted only when there is a medical indication of disease or injury that may be associated with a visual field defect or impaired muscle function. 38 C.F.R. § 4.75(b).  Evaluation of central visual acuity is based on corrected distance vision with central fixation even if central scotoma is present.  38 C.F.R. § 4.76(b)  

Subject to the provisions of 38 C.F.R. § 3.383(a), if visual impairment of only one eye is service-connected, the visual acuity of the other eye will be considered to be 20/40 for purposes of evaluating the service-connected visual impairment. 
38 C.F.R. § 4.75(c).  The evaluation for visual impairment of one eye must not exceed 30 percent unless there is anatomical loss of the eye.  38 C.F.R. § 4.75(d).  However, combine the evaluation of visual impairment of one eye with evaluations for other disabilities of the same eye that are not based on visual impairment (such as disfigurement under diagnostic code 7800).  Id. 

The Veteran's left eye cataract is rated under Diagnostic Code 6027. 

Under Diagnostic Code 6027, preoperative cataracts and postoperative cataracts with a replacement lens (pseudophakia) are evaluated based on visual impairment; postoperative cataracts without a replacement lens are evaluated based on aphakia.  38 C.F.R. § 4.79.  38 C.F.R. § 4.79, Diagnostic Code 6027.

Aphakia is rated under Diagnostic Code 6029 and is evaluated based on visual impairment, and the resulting level of visual impairment is elevated one step.  
38 C.F.R. § 4.79, Diagnostic Code 6029.  Diagnostic Code 6029 provides for a minimum rating of 30 percent.  Id.   

Diagnostic Codes 6061-6066 contain the criteria to evaluate impairment of central visual acuity.  38 C.F.R. § 4.79 (2016).

Diagnostic Code 6066 establishes that noncompensable rating is warranted when corrected visual acuity is 20/40 in both eyes.   

A 10 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) corrected visual acuity is 20/100 in one eye and 20/40 in the other eye; (2) corrected visual acuity is 20/70 in one eye and 20/40 in the other eye; (3) corrected visual acuity is 20/50 in one eye and 20/40 in the other eye; (4) or corrected visual acuity is 20/50 in both eyes. 38 C.F.R. § 4.79, DC 6066 (2016).

A 20 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) corrected visual acuity is 15/200 in one eye and 20/40 in the other eye; (2) corrected visual acuity is 20/200 in one eye and 20/40 in the other eye; (3) corrected visual acuity is 20/100 in one eye and 20/50 in the other eye; or (4) corrected visual acuity is 20/70 in one eye and 20/50 in the other eye.  Id.

A 30 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) corrected visual acuity is 20/70 in both eyes; (2) corrected visual acuity is 20/100 in one eye and 20/70 in the other eye; (3) corrected visual acuity is 20/200 in one eye and 20/50 in the other eye; (4) corrected visual acuity is 15/200 in one eye and 20/50 in the other eye; or (5) corrected visual acuity is 10/200 in one eye and 20/40 in the other eye.  Id.

A 40 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) corrected visual acuity is 20/200 in one eye and 20/70 in the other eye; (2) corrected visual acuity is 15/200 in one eye and 20/70 in the other eye; or (3) corrected visual acuity is 10/200 in one eye and 20/50 in the other eye.  Id.

A 50 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) corrected visual acuity is 20/100 in both eyes; or (2) corrected visual acuity is 10/200 in one eye and 20/70 in the other eye.  Id.

A 60 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) corrected visual acuity is 20/200 in one eye and 20/100 in the other eye; (2) corrected visual acuity is 15/200 in one eye and 20/100 in the other eye; or (3) corrected visual acuity is 10/200 in one eye and 20/100 in the other eye.  Id.

A 70 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) corrected visual acuity is 20/200 in both eyes; (2) corrected visual acuity is 15/200 in one eye and 20/200 in the other eye; or (3) corrected visual acuity is 10/200 in one eye and 20/200 in the other eye.  Id.

An 80 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) corrected visual acuity is 15/200 in both eyes; or (2) corrected visual acuity is 10/200 in one eye and is 15/200 in the other eye. Id.

A 90 percent disability rating is warranted for impairment of central visual acuity when corrected visual acuity is 10/200 in both eyes.  Id.

Analysis
 
The Veteran contends that his left eye disability is of greater severity than his current non-compensable rating contemplates. 

The Veteran was afforded a VA eye examination in November 2010.  The Veteran complained of left eye blurring and impaired night vision.  He also complained that his eyes became tired easily resulting in headaches.  On examination diplopia was not present.  Funduscopic examination findings for the left eye were normal.  There was no visual field defect.  The Veteran's left eye distance vision was 20/100- uncorrected and 20/30 corrected.  The Veteran's left eye near vision was 20/25 uncorrected and 20/30.  A VA treatment note from August 2010 also notes a corrected distance vision of 20/30- in the left eye.  

The Veteran was also afforded a VA eye examination in June 2013.  The Veteran showed uncorrected distance vision of 20/100 for the left eye and uncorrected near vision of 20/40 in the left eye.  The Veteran's corrected near and distance vision was 20/40 or better in the left eye. The Veteran did not have anatomical loss, light perception only, or extremely poor vision or blindness of either eye.  A physical examination was negative for astigmatism and diplopia.  The Veteran did not have a visual field defect or scotoma.  Similarly, a September 2013 private treatment note showed a corrected visual acuity of 20/40+2 in the left eye.      

Shortly before the Veteran underwent phacoemulsification with intraocular lens implant in September 2014, his left eye visual acuity was 20/60 as shown in August 6, 2014 records, and 20/70 in records dated September 16, 2014.  Immediately after the procedure, on September 18, 2014, it was 20/20.  

Thereafter, a June 2015 private treatment note indicates that the Veteran reported blurred vision but had no complaints of physical ocular symptoms.  The Veteran also had no reports of double vision, visual floaters, or light flashes.  The Veteran's uncorrected distance acuity was 20/20 in the left eye.  Similarly a June 2016 private treatment note showed uncorrected distance acuity was 20/20 in the left eye.    

Based on the aforementioned evidence, the Board finds the Veteran's best corrected visual acuity during the appeal period most closely approximated 20/40 in the left eye, or better, apart from the one month period between mid-August 2014 and mid-September 2014.  During that month, the Veteran met the criteria for a 10 percent evaluation, but at all other times, the record shows the Veteran's left eye visual acuity has been predominantly 20/50 or better.  Accordingly, the Veteran's left eye cataract is not entitled to a compensable rating prior to August 2014, or after September 2014.  

The Veteran, through his representative, argues that during the Veteran's September 2014 left eye surgery, "they did not put a new lens in; they sliced his eye, his lens."  See July 2016 Hearing Transcript.  Essentially, the Veteran argues that his left eye disability is more appropriately rated under Diagnostic Code 6029 for aphakia.  As previously noted, under Diagnostic Code 6027, postoperative cataracts are evaluated based on visual impairment if a replacement lens is present (pseudophakia) and evaluated based on aphakia (Diagnostic Code 6029) if there is no replacement lens.  Here, the medical evidence indicates that the Veteran underwent phacoemulsification with intraocular lens.  See June 2015 Private Treatment Note.  Phacoemulsification is defined as, "a method of cataract extraction in which the lens is fragmented by ultrasonic vibrations and aspirated.  Dorland's Illustrated Medical Dictionary, 1423 (32nd ed. 2012) ("Dorland's").  Intraocular lens is defined as, "an artificial lens inserted into the lens capsule after cataract removal."  Dorland's at 1021.  Thus, the Board finds that the Veteran's postoperative left eye cataract must be evaluated based on visual impairment under Diagnostic Code 6066.   

The Board has also considered whether the Veteran is entitled to rating under Diagnostic Code 6090 for diplopia (double vision).   Notably, the Veteran reported having double vision during the October 2012 DRO Hearing.  See October 2012 DRO Hearing Transcript.  However, the Veteran denied diplopia during the November 2010 and June 2013 examinations and during the July 2016 Travel Board hearing stating "No, I have no problems with double vision yet."  See also June 2015 and June 2016 Private Treatment Records.  The Board finds the evidence indicating that diplopia is not present more credible.  Thus, rating under Diagnostic Code 6090 is not warranted.    

Other Considerations

The Board has also considered whether referral for extraschedular consideration is suggested by the record.  Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms." Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  See also 38 C.F.R. § 3.321(b)(1).

The Veteran reported blurred vision and decreased night vision.  The Veteran's reported symptoms were contemplated in the assigned rating.  As such, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and the rating schedule is adequate to evaluate his disabilities.  Therefore, the Board need not proceed to consider the second factor, i.e., whether there are attendant related factors such as marked interference with employment or frequent periods of hospitalization.  The criteria for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

Additionally, the Board notes that under Johnson  v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Thus, referral for assignment of an extraschedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).

In sum, there is no basis for a higher evaluation for the Veteran's service-connected left eye cataract.  In reaching the above decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim, the doctrine does not apply. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Subject to the law and regulations governing the payment of monetary benefits, a 10 percent disability evaluation from August 6, 2014 to September 18, 2014, is granted

Entitlement to an initial compensable rating for left eye cataract prior to August 6, 2014, and after September 18, 2014, is denied. 


REMAND  

During the July 2016 Board hearing, the Veteran reported a worsening in his heart symptoms including chest pains and trouble breathing.  The Veteran's last heart VA examination was completed in June 2013.  Notably, the Veteran refused to undergo radio-isotope stress test but reported during his hearing that he is now willing to participate.  As the Veteran describes worsening of symptoms as well a willingness to participate, a new VA examination is warranted. 

With respect to VA's duty to assist the Veteran in obtaining medical evidence, the Board notes it is not clear if the Veteran was considered disabled for Social Security Administration purposes during the appeal period.  A definitive answer to that question should be sought.  

Likewise, since the outcome of the coronary artery disease issue would impact the outcome of the TDIU issue, consideration of entitlement to TDIU must therefore be deferred.

Accordingly, the case is REMANDED for the following action:

1.  Attempts should be made to clarify whether the Veteran has been considered disabled for Social Security Administration purposes, and if so, the records supporting that determination should be sought.  The attempts to accomplish this development should be documented.  

2.  After the foregoing development has been completed to the extent possible, schedule the Veteran for an examination to ascertain the impairment caused by his service connected coronary artery disease.  The Veteran's claims file should be forwarded to the examiner for consideration, and any indicated tests or studies should be accomplished.  

3.  Readjudicate the claims (including the claim for entitlement to a TDIU), and for any benefit not granted, issue a supplemental statement of the case.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals







Department of Veterans Affairs


